Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 1 of 26 PageID: 1




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

 BOROUGH OF HOPATCONG,                                  )
 NEW JERSEY,                                            )
                                                        )
                       Plaintiff,                       )
                                                        )   CIVIL ACTION NO. ______________
               v.                                       )
                                                        )   Judge ______________
                                                        )
  3M COMPANY (f/k/a Minnesota Mining                    )   COMPLAINT AND DEMAND FOR
  and Manufacturing, Co.).                              )   JURY TRIAL
                                                        )
                       Defendant.                       )
                                                        )


          Plaintiff, Borough of Hopatcong, New Jersey, by its undersigned attorneys, alleges upon

information and belief, as follows:

                                    I.   NATURE OF THE ACTION

          1.        Plaintiff, Borough of Hopatcong, New Jersey (“Plaintiff” or “Hopatcong”),

brings this action for damages arising from the intentional, knowing, reckless and/or negligent

acts and/or omissions of Defendant in connection with the contamination of Plaintiff’s public

drinking water supply with the toxic substances PFOS (perfluorooctanesulfonic acid) and

PFOA (perfluorooctanoic acid) which fall within a class of substances known as per- and

polyfluoroalkyl substances (“PFAS”)

          2.        Defendant in this action is a major chemical company that manufactured PFOS

and PFOA and knew or reasonably should have known that these harmful compounds would

reach groundwater, pollute drinking water supplies, render drinking water unusable and unsafe,

and threaten the public health and welfare, as it has done with respect to Plaintiff’s water

supply.




                                                    1
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 2 of 26 PageID: 2




       3.         Defendant, 3M Company (“3M”) marketed, developed, manufactured, distributed

released, trained users of, produced instructional materials for, sold and/or otherwise handled

and/or used PFAS in such a way as to result in the contamination of Plaintiff’s public drinking

water supplies.

       4.         3M knew or should have known that PFAS is a toxin and is persistent when

released into the environment and presents significant risks to groundwater, drinking water

supplies and human health.

       5.         3M marketed and sold PFAS with the knowledge that PFAS would be released

into the environment and without warning users or others of the risks of PFAS to the

environment and to human health.

       6.         As described throughout Plaintiff’s complaint, Defendant’s acts and/or omissions

were done maliciously or with knowledge of a high degree of probability of harm and reckless

indifference to the consequences to persons such as Plaintiff who foreseeably might be harmed

by Defendant’s acts and/or omissions.

       7.         Through this action, Plaintiff seeks compensatory damages for the damage to its

property, for the costs to investigate, remediate, and monitor PFAS contamination in its public

drinking water supplies and the costs to investigate, design, construct, operate and maintain

water treatment systems necessary to properly filter and/or treat PFAS from Hopatcong’s

drinking water supplies, as well as punitive damages and reasonable attorneys’ fees and costs.

                               II.    JURISDICTION AND VENUE
       8.         This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

       9.         This Court has jurisdiction over the Defendant because, based on information and

belief, it is a corporation or other business that has sufficient minimum contacts in New Jersey or

otherwise intentionally avails or availed itself of the New Jersey market either through the



                                                   2
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 3 of 26 PageID: 3




distribution or sale of products containing PFOA and/or PFOS in the State of New Jersey or by

having a manufacturing, distribution or other facility located in New Jersey so as to render the

exercise of jurisdiction over it by courts in this state consistent with traditional notions of fair

play and substantial justice.

        10.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the property that is the subject of the action is situated in this

judicial district.

                                          III.    PARTIES

        11.      Plaintiff is a Borough in Sussex County, New Jersey having its principal place of

business at 111 River Styx Road, Hopatcong, NJ 07843.

        12.      Hopatcong operates a public water system that serves approximately 7,000 people

with approximately 2,100 residential and commercial customer connections.

        13.      Plaintiff owns and operates water systems for the benefit of the public, which

includes, among other elements, drinking water production wells which draw from one or more

groundwater aquifers, associated pumping, storage, treatment and distribution facilities and

equipment, all of which will be referred to collectively in this Complaint as Plaintiff’s “Water

System.”

        14.      Among other things, Plaintiff’s Water System includes the right of Plaintiff to

extract and use groundwater for drinking water supplies from its wells. Plaintiff has a significant

property interest in the waters it extracts and uses from its wells. The past, present, and

continuing contamination of such waters by PFOA and PFOA constitute physical injury to such

waters for which Plaintiff is entitled to, and Plaintiff hereby does, seek damages and other

appropriate relief.




                                                   3
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 4 of 26 PageID: 4




          15.   Defendant 3M Company (f/k/a Minnesota Mining and Manufacturing Company)

(“3M”) is a corporation organized and existing under the laws of the state of Delaware and does

business throughout the United States, including conducting business in New Jersey. 3M has its

principal place of business in St. Paul, Minnesota.

          16.   3M employs approximately 37,000 people in the United States and has operations

in twenty-nine U.S. states, including a plant in Flemington, New Jersey.

          17.   3M is registered to do business in New Jersey.

          18.   3M makes more than 60,000 products in dozens of separate product categories

including some well-known products such as Post-it notes, Scotch Tape, Dobie scouring pads,

Ace bandages and Thinsulate insulation.

          19.   3M’s 2019 sales were $32.1 billion which included significant sales in New

Jersey.

          20.   3M has conducted targeted and purposeful advertising in New Jersey.

          21.   3M has directly and continuously sold PFOS and/or PFOA to other entities for

use in New Jersey.

          22.   3M was the exclusive manufacturer of PFOS in the United States prior to its

phaseout in 2002.

          23.   3M was the exclusive manufacturer of non-linear PFOA in the United States until

it ceased PFOA production in 2002.

          24.   Upon information and belief, 3M marketed, developed, manufactured, distributed

released, trained users of, produced instructional materials for, sold and/or otherwise handled

and/or used PFAS that is the subject of this Complaint, including in New Jersey and this District,

in such a way as to result in the contamination of Plaintiff’s public drinking water supplies.




                                                 4
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 5 of 26 PageID: 5




                               IV.    FACTUAL ALLEGATIONS

          25.    PFAS are a family of chemical compounds containing fluorine and carbon atoms.

          26.    PFAS have been used for decades in industrial settings and also in the production

of household and commercial products that are heat resistant, stain resistant, long lasting, and

water and oil repellant.

          27.    The PFAS family of chemicals are entirely human-made and do not exist in

nature.

          28.    PFOA and PFOS have characteristics that cause extensive and persistent

environmental contamination.

          29.    Specifically, PFOA and PFOS are persistent, toxic, and bioaccumulative as well

as mobile.

          30.    PFOA and PFOS are mobile; in that, they are soluble and do not easily adsorb

(stick) to soil particles.

          31.    PFOA and PFOS are readily transported through the air as well as the soil and

into groundwater where they can migrate long distances.

          32.    PFOA and PFOS are persistent in that they do not readily biodegrade or

chemically degrade in the environment or in conventional treatment systems for drinking water

or wastewater.

          33.    PFOA and PFOS are thermally, chemically, and biologically stable in the

environment and resistant to biodegradation, atmospheric photo-oxidation, direct photolysis, and

hydrolysis.

          34.    These compounds resist natural degradation and are difficult and costly to remove

from soil and water.




                                                 5
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 6 of 26 PageID: 6




       35.       Exposure to certain PFAS has been associated with several negative health

outcomes in both humans and animals, including but not limited to:

             •   Altered growth, learning and behavior of infants and older children;
             •   Lowering a woman’s chance of getting pregnant;
             •   Interference with the body’s natural hormones;
             •   Increased cholesterol levels;
             •   Modulation of the immune system;
             •   Increased risk of certain cancers; and
             •   Increased risk of ulcerative colitis.

       36.       Contamination from PFOA and PFOS presents a threat to public health.

       37.       Releases of PFOA and PFOA to land, air and water from industrial sites are

known pathways to the environment.

       38.       PFOA and PFOS may also enter the environment when released from PFAS-

containing consumer and commercial products during their use and disposal.

       39.       Biosolids from sludge at wastewater treatment plants and septage from septic

systems are often used as soil or soil additives either directly from a wastewater treatment plant

at agricultural sites or in the production of potting soil and similar products commercially

available from wholesale or retail sources.

       40.       Defendant has known of health and environmental risks associated with PFAS

compounds for decades.

       41.       Defendant’s manufacture, distribution and/or sale of PFOA and PFOS and/or

products that contain PFOA and PFOS resulted in the release of PFOA and PFOS into the

environment.

       42.       Through its involvement and/or participation in the creation of consumer or other

commercial products and materials and related training and instructional materials and activities,




                                                 6
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 7 of 26 PageID: 7




Defendant knew, foresaw, and/or should have known and/or foreseen that PFOA and PFOS

would contaminate the environment.

          43.     Defendant was and/or should have been aware, knew and/or should have known,

and/or foresaw and/or should have foreseen that its marketing, development, manufacture,

distribution, release, training of users of, production of instructional materials about, sale and/or

use of PFOA and PFOS and products containing PFOA and/or PFOS, including in New Jersey,

would result in the contamination of the Plaintiff’s wells and the groundwater that supplies those

wells.

          44.     Defendant’s products were unreasonably dangerous, and Defendant failed to warn

of this danger.

          45.     For most of the past seven decades through the early 2000s, 3M was the primary

manufacturer of PFAS chemistry in the United States.

          46.     3M was the only known manufacturer of PFOS and its precursors in the United

States.

          47.     3M began producing PFOA and PFOS as raw materials or ingredients that it used

to produce other products, or that it sold to third parties for use in other products.

          48.     3M produced PFAS by electrochemical fluorination beginning in the 1940s.

          49.     This process results in a product that contains and/or breaks down into

compounds containing PFOA and PFOS.

          50.     3M went on to market PFAS and products containing PFAS, and it shipped PFAS

to manufacturers throughout the United States, including in New Jersey.

          51.     In the 1950s, based on its own internal studies, 3M concluded that PFAS are

“toxic.”




                                                   7
 Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 8 of 26 PageID: 8




        52.    3M knew as early as the mid-1950s that PFAS bioaccumulate in humans and

animals.

        53.    By the early 1960s, 3M understood that some PFAS are stable and persist in the

environment and that they do not degrade.

        54.    3M knew as early as 1960 that chemical wastes from its PFAS manufacturing

facilities that were dumped to landfills could leach into groundwater and otherwise enter the

environment. An internal memo from 1960 described 3M’s understanding that such wastes

“[would] eventually reach the water table and pollute domestic wells.”

        55.    As early as 1963, 3M was aware that its PFAS products were stable in the

environment and would not degrade after disposal.

        56.    3M began monitoring the blood of its employees for PFAS, as early as 1976,

because 3M was concerned about health effects of PFAS.

        57.    3M documents from 1977 relating to these worker tests further confirm that PFAS

bioaccumulate.

        58.    By at least 1970, 3M was aware that its PFAS products were hazardous to marine

life.

        59.    One study of 3M’s PFAS around this time had to be abandoned to avoid severe

local pollution of nearby surface waters.

        60.    In 1975, 3M found there was a “universal presence” of PFOA in human blood

serum samples taken from across the United States.

        61.    Since PFOA is not naturally occurring, this finding reasonably should have

alerted 3M to the likelihood that its products were a source of this PFOA—a possibility that 3M

considered internally but did not share outside the company.




                                                8
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 9 of 26 PageID: 9




       62.      This finding also should have alerted 3M to the likelihood that PFOA is mobile,

persistent, bioaccumulative, and biomagnifying, as those characteristics would explain the

presence of PFOA in blood from 3M’s products.

       63.      Other studies by 3M in 1978 showed that PFOA and PFOS are toxic to monkeys.

       64.      In the late 1970s, 3M studied the fate and transport characteristics of PFOS in the

environment, including in surface water and biota.

       65.      A 1979 report drew a direct line between effluent from 3M’s Decatur, Alabama

plant and PFAS bioaccumulating in fish tissue taken from the Tennessee River.

       66.      3M resisted calls from its own ecotoxicologists going back to 1979 to perform an

ecological risk assessment on PFOS and similar chemicals.

       67.      3M’s own ecotoxicologists continued raising concerns to 3M until at least 1999.

       68.      In 1983, 3M scientists opined that concerns about PFAS “give rise to legitimate

questions about the persistence, accumulation potential, and ecotoxicity of [PFAS] in the

environment.”

       69.      In 1984, 3M’s internal analyses demonstrated that PFAS were likely

bioaccumulating in 3M’s fluorochemical employees.

       70.      3M’s own employees recognized that 3M was concealing known dangers relating

to PFAS. For example, in a 1999 resignation letter, an employee stated that “I can no longer

participate in the process that 3M has established for the management of [PFAS.] For me, it is

unethical to be concerned with markets, legal defensibility and image over environmental

safety.”

       71.      In response to pressure from the U.S. Environmental Protection Agency (“EPA”),

3M began to phase out production of PFOS and PFOA products in 2000.




                                                 9
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 10 of 26 PageID: 10




       72.     On May 16, 2000, 3M issued a news release asserting that “our products are

safe,” citing the company’s “principles of responsible environmental management” as the reason

to cease production.

       73.     On the same day as 3M’s phase out announcement, an EPA press release stated:

“3M data supplied to EPA indicated that these chemicals are very persistent in the environment,

have a strong tendency to accumulate in human and animal tissues and could potentially pose a

risk to human health and the environment over the long term.”

       74.     In a memo explaining its decision, EPA stated that PFOS “appears to combine

Persistence, Bioaccumulation, and Toxicity property to an extraordinary degree.”

       75.     3M knew or should have known that in their intended and/or common use,

products containing PFAS would very likely injure and/or threaten public health and the

environment in New Jersey.

       76.     Despite overwhelming studies to the contrary, 3M, to this day, publicly claims

that “[w]e do not believe that PFOS and PFOA cause harm to human health at levels that are

typically found in the environment” and that “[w]e do not believe there is a public health issue

related to PFOA and PFOS.”

       77.     3M knew or should have known that in their intended and/or common use,

products containing PFAS would very likely injure and/or threaten public health and the

environment in New Jersey.

       78.     At all relevant times, Defendant, through its acts and/or omissions, concealed

and/or withheld information from its customers, governmental entities, and the public that would

have properly and fully alerted Plaintiff about the possible toxicological and other risks from

having any PFAS in its drinking water supplies resulting in direct harm to Plaintiff.




                                                10
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 11 of 26 PageID: 11




       79.     At all relevant times, Defendant encouraged the continued and/or the increased

use and release into the environment of PFAS, including into New Jersey and this District, by its

customers and others despite knowledge of the toxicity, persistence, and bioaccumulation

concerns associated with such activities.

       80.     Once governmental entities and regulators began learning of the potential toxicity,

persistence, and bioaccumulation concerns associated with PFAS, Defendant cited to the

pervasive use of such PFAS throughout numerous sectors of the American economy (which it

had intentionally and purposefully encouraged and created) and the widespread presence of

PFAS in blood of Americans (which it also had negligently, recklessly, and/or intentionally

caused) as an excuse and/or reason not to restrict or regulate PFAS, essentially arguing that the

issues associated with PFAS had become “too big to regulate.”

       81.     To this day, Defendant denies that the presence of any PFAS in any individual’s

blood, at any level, is an injury or presents any harm or risk of harm of any kind, or is otherwise

of any legal, toxicological, or medical significance.

       82.     Defendant was and/or should have been aware, knew and/or should have known,

and/or foresaw or should have foreseen that its marketing, development, manufacture,

distribution, release, training of users of, production of instructional materials about, sale and/or

other handling and/or use of PFAS and PFAS containing materials, including in New Jersey and

this District, would result in the contamination of groundwater including groundwater used by

Plaintiff as its public drinking water supply.

       83.     Defendant was and/or should have been aware, or knew and/or should have

known, and/or foresaw or should have foreseen that allowing PFAS materials to contaminate the

environment would cause injury to Plaintiff.




                                                  11
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 12 of 26 PageID: 12




       84.     Upon information and belief, Defendant’s instructions, labels and material safety

data sheets, if any, that were provided with PFAS or PFAS containing products, did not fully

describe the environmental hazards of PFAS of which Defendant knew or should have known.

       85.     Throughout the 1950s, 3M’s own internal animal studies consistently concluded

that PFAS are “toxic.”

       86.     A 1956 study at Stanford University, of which 3M was or should have been

contemporaneously aware, concluded that PFAS manufactured by 3M bind to proteins in blood.

       87.     3M knew as early as the mid-1950s that PFAS accumulate in humans and

animals.

       88.     By the early 1960s, 3M understood that PFAS are stable and persist in the

environment and that they do not degrade.

       89.     According to a deposition transcript from a lawsuit brought by the State of

Minnesota against 3M (No. 27-cv-10-28862 (4th Judicial Dist. Ct. Hennepin Cty.)) (“Minn.

Lawsuit”) for damages to the state’s natural resources from PFAS, 3M began monitoring the

blood of its employees for PFAS as early as 1976 because the company was “concerned” about

“health” effects of PFAS. 3M documents from 1977 relating to these worker tests further

confirmed that PFAS bioaccumulate.

       90.     A 1978 study by 3M on PFAS confirmed that “these chemicals are likely to

persist in the environment for extended periods unaltered by microbial catabolism.”

       91.     Studies undertaken by 3M in the 1970s demonstrated that PFAS were even “more

toxic than was previously believed.”

       92.     A technical journal in 1970 observed after conducting tests on a 3M product

containing PFAS that the product was “highly derogatory to marine life and the entire test




                                               12
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 13 of 26 PageID: 13




program had to be abandoned to avoid severe local stream pollution.”

        93.    In 1979, a 3M scientist recognized in interoffice correspondence that serious harm

could result from PFAS in the form of cancer because they are “known to persist for a long time

in the body and thereby give long-term chronic exposure.”

        94.    Despite Defendant’s specific knowledge of the dangers and serious harm that

could result from the continued use, manufacture, marketing and distribution of PFAS,

Defendant failed to provide this information to federal or state regulators, the general public or

Plaintiff.

        95.    According to the Minnesota Attorney General’s allegations in the Minn. Lawsuit,

despite 3M’s understanding of the risks associated with PFAS, 3M engaged in a campaign to

distort scientific research concerning PFAS and to suppress research into the potential harms

associated with PFAS.

        96.    According to a deposition transcript from the Minn. Lawsuit, 3M recognized that

if the public and governmental regulators became aware of the risks associated with PFAS, 3M

would be forced to halt its manufacturing of PFAS and PFAS-derived products that would result

in the loss of hundreds of millions of dollars in annual revenue.

        97.    The potential loss of 3M’s massive profits from PFAS drove 3M to engage in a

campaign to influence the science relating to PFAS and, according to internal 3M documents, to

conduct scientific “research” that it could use to mount “[d]efensive [b]arriers to [l]itigation.”

        98.    A key priority of an internal 3M committee—referred to as the FC Core Team—

was to “[c]ommand the science” concerning “exposure, analytical, fate, effects, human health

and ecological” risks posed by PFAS and for 3M to provide “[s]elective funding of outside

research through 3M ‘grant’ money.”




                                                 13
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 14 of 26 PageID: 14




       99.     In exchange for providing grant money to friendly researchers, 3M obtained the

right to review and edit draft scientific papers regarding PFAS and sought control over when and

whether the results of scientific studies were published at all.

       100.    A significant aspect of 3M’s campaign to influence independent scientific

research involved 3M’s relationship with Professor John Giesy. 3M provided millions of dollars

in grants to Professor Giesy, who presented himself publicly as an independent expert but, as

revealed in his deposition transcript from the Minn. Lawsuit, privately characterized himself as

part of the 3M “team.”

       101.    According to Professor Giesy’s deposition transcript in the Minn. Lawsuit, he

worked on behalf of 3M to “buy favors” from scientists in the field for the purpose of entering

into a “quid pro quo” with the scientists.

       102.    According to emails produced by Professor Giesy in the Minn. Lawsuit, through

his position as an editor of academic journals, Professor Giesy reviewed “about half of the papers

published in the area” of PFAS ecotoxicology and billed 3M for his time reviewing the articles

and, in performing reviews of these articles, Professor Giesy stated that he was always careful to

ensure that there was “no paper trail to 3M” and that his goal was to “keep ‘bad’ papers

[regarding PFAS] out of the literature” because “in litigation situations” those articles “can be a

large obstacle to refute.”

       103.    According to Professor Giesy’s deposition transcript from the Minn. Lawsuit,

despite spending most of his career as a professor at public universities, Professor Giesy has a

net worth of approximately $20 million which is, according to the Minnesota Attorney General,

in part a direct result from his long-term involvement with 3M for the purpose of suppressing

independent scientific research on PFAS.




                                                 14
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 15 of 26 PageID: 15




          104.   Defendant’s manipulation and suppression of scientific research directly harmed

Plaintiff because it prohibited governmental agencies from obtaining the necessary information

to properly regulate (or ban) Defendant’s PFAS.

          105.   Under pressure from the EPA, on May 16, 2000, 3M announced it would phase

out production of PFOS and PFOA, in part, because of the chemicals’ biopersistence.

          106.   3M ceased production of PFOS and PFOA in 2002.

          107.   An EPA internal memo on the day of 3M’s phase-out announcement stated: “3M

data supplied to EPA indicated that these chemicals are very persistent in the environment, have

a strong tendency to accumulate in human and animal tissues and could potentially pose a risk to

human health and the environment over the long term . . . . [PFAS] appears to combine

Persistence, Bioaccumulation, and Toxicity properties to an extraordinary degree.” (emphasis

added).

          108.   As described throughout Plaintiff’s complaint, Defendant’s acts and/or omissions

were accompanied by a wanton and willful disregard of persons such as Plaintiff who

foreseeably might be harmed by Defendant’s acts and/or omissions.

          109.   As described throughout Plaintiff’s complaint, Defendant’s acts and/or omissions

were done maliciously or with knowledge of a high degree of probability of harm and reckless

indifference to the consequences to persons such as Plaintiff who foreseeably might be harmed

by Defendant’s acts and/or omissions.

          110.   May 25, 2016, EPA issued a Notice of its revised lifetime health advisory for

PFOS and PFOA as follows: “0.07 parts per billion (70 parts per trillion “ppt”) for PFOS and

PFOA. Because these two chemicals cause similar types of adverse health effects, EPA




                                                 15
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 16 of 26 PageID: 16




recommends that when both PFOS and PFOA are found in drinking water the combined

concentrations of PFOS and PFOA be compared with the 0.07 part per billion HA level.”

       111.     On November 1, 2017, the New Jersey Department of Environmental Protection

(“DEP”) announced that it would set a maximum contaminant level (“MCL”) for PFOA in

drinking water of 14 ppt. An MCL is the legal threshold limit on the amount of a substance that

is allowed in public water systems under the New Jersey Safe Drinking Water Act.

       112.     On June 8, 2018, DEP recommended an MCL for PFOS in drinking water of 13

ppt.

       113.     On June 1, 2020, DEP officially published (52 N.J.R. 1165(b)) an MCL of 14 ppt

for PFOA and 13 ppt for PFOS. The rule requires all water systems, including Plaintiff, to

monitor PFOA and PFOS within the first quarter of 2021.

       114.     Plaintiff currently has seven wells that contain PFOS and PFOA.

       115.     Five of Plaintiff’s wells contain levels of PFOA and PFOS that are above the New

Jersey’s MCL.

                                 FIRST CLAIM FOR RELIEF
                                        (Negligence)

       116.     Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       117.     Defendant had a duty to exercise reasonable care in its design, engineering,

manufacture, development, fabrication, testing, release, training of users of, production of

informational materials about, handling, selling, use, and/or distribution of PFAS, including a

duty of care to ensure that PFAS did not pollute the environment thereby contaminating

Plaintiff’s public drinking water supply.




                                                 16
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 17 of 26 PageID: 17




        118.    Defendant owed a duty of care towards Plaintiff that was commensurate with the

inherently dangerous, harmful, injurious, environmentally-persistent, toxic, and bio-accumulative

nature of PFAS.

        119.    Defendant failed to exercise ordinary care by acts and/or omissions that permitted,

allowed, and/or otherwise resulted in the contamination of Plaintiff’s public drinking water

supply with PFAS, including all such acts and/or omissions referenced in this Complaint.

        120.    Defendant knew, foresaw, anticipated, and/or should have foreseen, anticipated,

and/or known that the design, engineering, manufacture, fabrication, sale, release, training of

users of, production of informational materials about, handling, use, and/or distribution of PFAS

and/or other acts and/or omissions as described in this Complaint could likely result in the

contamination of Plaintiff’s public drinking water supply.

        121.    Despite knowing, anticipating, and/or foreseeing the bio-persistent, bio-

accumulative, toxic, and/or otherwise harmful and/or injurious nature of PFAS, Defendant, its

agents, servants, and/or employees, committed negligent acts and/or omissions that resulted in

the contamination of Plaintiff’s public drinking water supply with PFAS.

        122.    Defendant, through its and/or omissions as described in this Complaint, breached

its duty to Plaintiff.

        123.    It was reasonably foreseeable to Defendant that Plaintiff would likely suffer the

injuries and harm described in this Complaint by virtue of Defendant’s breach of its duty and

failure to exercise ordinary care, as described herein.

        124.    But for Defendant’s negligent acts and/or omissions, Plaintiff would not have

been injured or harmed.




                                                 17
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 18 of 26 PageID: 18




       125.    Defendant’s negligent conduct was the direct and proximate cause of the injuries

and harm to Plaintiff as described herein. Furthermore, as described throughout Plaintiff’s

complaint, Defendant’s acts and/or omissions were also done maliciously or with knowledge of a

high degree of probability of harm and reckless indifference to the consequences to persons such

as Plaintiff who foreseeably might be harmed by Defendant’s acts and/or omissions.

       126.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiff has

suffered, and continues to suffer, property damage requiring investigation, remediation,

treatment and monitoring costs to be determined at trial.

                              SECOND CLAIM FOR RELIEF
                          (Common Law Negligent Failure to Warn)

       127.    Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       128.    Defendant had a duty to exercise reasonable care in its design, engineering,

manufacture, development, fabrication, testing, release, training of users of, production of

informational materials about, handling, selling, use, and/or distribution of PFAS, including a

duty of care to not only ensure that PFAS did not pollute the environment thereby contaminating

Plaintiff’s public drinking water supply but also a duty to warn Plaintiff of the dangers associated

with PFAS.

       129.    Defendant owed a duty to warn Plaintiff of the dangers associated with PFAS that

was commensurate with the inherently dangerous, harmful, injurious, environmentally-persistent,

toxic, and bio-accumulative nature of the chemical.

       130.    Defendant’s failure to warn permitted, allowed, and/or otherwise resulted in the

contamination of Plaintiff’s public drinking water supply with PFAS.




                                                18
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 19 of 26 PageID: 19




          131.   Defendant knew, foresaw, anticipated, and/or should have foreseen, anticipated,

and/or known that the design, engineering, manufacture, fabrication, sale, release, training of

users of, production of informational materials about, handling, use, and/or distribution of PFAS

and/or other acts and/or omissions as described in this Complaint could likely result in the

contamination of Plaintiff’s public drinking water supply and had a duty to warn Plaintiff of this

danger.

          132.   Despite knowing, anticipating, and/or foreseeing the bio-persistent, bio-

accumulative, toxic, and/or otherwise harmful and/or injurious nature of PFAS, Defendant, its

agents, servants, and/or employees, failed to warn Plaintiff of the dangers associated with PFAS.

          133.   Defendant, through its and/or omissions as described in this Complaint, breached

its duty by failing to warn Plaintiff of the dangers associated with PFAS.

          134.   It was reasonably foreseeable to Defendant that Plaintiff would likely suffer the

injuries and harm described in this Complaint by virtue of Defendant’s breach of its duty to

warn.

          135.   But for Defendant’s negligent failure to warn, Plaintiff would not have been

injured or harmed. Furthermore, as described throughout Plaintiff’s complaint, Defendant’s acts

and/or omissions were also done maliciously or with knowledge of a high degree of probability

of harm and reckless indifference to the consequences to persons such as Plaintiff who

foreseeably might be harmed by Defendant’s acts and/or omissions.

          136.   Defendant’s negligent conduct was the direct and proximate cause of the injuries

and harm to Plaintiff as described herein.




                                                  19
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 20 of 26 PageID: 20




       137.    As a direct and proximate result of Defendant’s failure to warn, Plaintiff has

suffered, and continues to suffer, property damage requiring investigation, remediation,

treatment and monitoring costs to be determined at trial.

                                THIRD CLAIM FOR RELIEF
                          (Common Law Strict Liability Failure to Warn)

       138.    Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       139.    During the time periods that Defendant manufactured, used and/or distributed

PFAS, Defendant knew of the risks associated with PFAS including that PFAS were toxic,

bioaccumulate in the environment, are water soluble and can migrate readily from soil to

groundwater, where they can be transported long distances.

       140.    As a manufacturer of PFAS and PFAS-containing products, Defendant had a duty

to provide adequate warnings to Plaintiff and the public of the risks posed by PFAS.

       141.    Defendant knew of the risks associated with PFAS and failed to provide a

warning that would lead an ordinary reasonable user or handlers of PFAS to contemplate the

dangers associated with PFAS or an instruction that would have allowed Plaintiff to avoid

damage to its property.

       142.    Despite Defendant’s knowledge of the dangers associated with PFAS, Defendant

did not issue adequate warnings to Plaintiff, communities or governmental agencies relating to

the dangers PFAS posed to drinking water supplies. Furthermore, as described throughout

Plaintiff’s complaint, Defendant’s acts and/or omissions were also done maliciously or with

knowledge of a high degree of probability of harm and reckless indifference to the consequences

to persons such as Plaintiff who foreseeably might be harmed by Defendant’s acts and/or

omissions.



                                                20
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 21 of 26 PageID: 21




        143.    Plaintiffs and others would have heeded legally adequate warnings and would

have taken steps to ensure that PFAS were not used in a manner that would result in

contamination of public drinking water supplies.

        144.    Defendant’s PFAS were unsafe because a warning could have made them safer at

virtually no added cost and without limiting their availability.

        145.    As a direct and proximate result of Defendant’s failure to warn, Plaintiff has

suffered, and continues to suffer, property damage requiring investigation, remediation,

treatment and monitoring costs to be determined at trial.

                                FOURTH CLAIM FOR RELIEF
                                   (Public and Private Nuisance)
        146.    Plaintiff repeats and restates the allegations set forth in all the previous paragraphs

of this Complaint as if fully set forth herein.

        147.    Plaintiff is the owner of land, easements and water rights which permit it to

extract groundwater for use in its Water System.

        148.    The actions of the Defendant as alleged herein, has resulted in the continuing

contamination of Plaintiff’s Contaminated Wells and the groundwaters that supply them by

PFOA and PFOS, and constitutes a nuisance. Defendant has caused, maintained, assisted and/or

participated in such nuisance, and is a substantial contributor to such nuisance.

        149.    The actions of the Defendant constitutes a nuisance in that the contamination of

groundwater and drinking water is injurious to public health, is indecent or offensive to the

senses and is an obstruction to the Plaintiff’s free use of its property, so as to interfere with the

comfortable enjoyment of life or property. The contamination of the groundwater and public

drinking water supply significantly affects, at the same time, a considerable number of people in

an entire community.



                                                  21
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 22 of 26 PageID: 22




       150.    By its design, Defendant’s PFOA and PFOS, and products containing PFOA and

PFOS, are known by Defendant to contain compounds will likely be discharged to the

environment in a manner that will create a nuisance and further failed to properly instruct

intermediaries and end-users to properly use and dispose of such contaminants in such a manner

that not create or contribute to the creation of a nuisance.

       151.    Defendant knew, or should have known, of the harmful effects and adverse

impacts that exposure to PFOA and/or PFOS would have on the environment and human health.

       152.    Defendant caused or contributed to the creation of the nuisance at issue by

directing and instructing intermediaries and end users of its products to dispose of products and

materials containing PFOA and PFOS in a manner that Defendant knew or should have known

would result in the contamination of soil and groundwater and ultimately impact drinking water.

       153.    As a direct and proximate result of the Defendant’s acts and omissions as alleged

herein, Plaintiff’s Contaminated Wells and the groundwaters that supply them have been, and

continue to be, contaminated with PFOA and PFOS, causing Plaintiff significant injury and

damage. As a direct and proximate result of these Defendant’s acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur, investigation, treatment,

remediation and monitoring costs and expenses related to the PFOA and PFOS contamination of

Plaintiff’s Contaminated Wells in an amount to be proved at trial.

       154.    As a direct and proximate result of the Defendant’s acts and omissions as alleged

herein, the contamination of groundwater and drinking water supplies constitutes an ongoing

public nuisance. Defendant is responsible to take such action as is necessary to abate the public

nuisance and to take such action as is necessary to ensure that the PFOA and PFOS that




                                                  22
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 23 of 26 PageID: 23




contaminate the aquifers supplying water to the Plaintiff’s Water System do not present a risk to

the public.

       155.    Plaintiff has been specially damaged because Defendant’s acts and omissions,

have unreasonably interfered with, and continue to interfere with, Plaintiff’s use and enjoyment

of its public water supply systems and has suffered and continues to suffer significant damages

and injuries, including but not limited to, incurring costs related to the investigation, sampling,

treatment system design, acquisition, installation, operations and maintenance, and other costs

and damages related to the detection and remediation of the PFAS contamination of its water

supply systems.

       156.    Defendant knew and/or should have known that it was substantially certain that

their alleged acts and omissions described in this Complaint would cause injury and damage,

including contamination of drinking water supplies with PFOA and PFOA. Defendant committed

each of the above-described acts and omissions knowingly, willfully, and with oppression, fraud,

and/or malice. Furthermore, as described throughout Plaintiff’s complaint, Defendant’s acts

and/or omissions were also done maliciously or with knowledge of a high degree of probability

of harm and reckless indifference to the consequences to persons such as Plaintiff who

foreseeably might be harmed by Defendant’s acts and/or omissions. Such conduct was

performed to promote sales of PFOA, PFOS and/or products that contain PFOA and/or PFOS

and maximize profits, in conscious disregard of the probable dangerous consequences of that

conduct and its foreseeable impact upon health, property and the environment, including

Plaintiff’s Water System. Therefore, Plaintiff also requests an award of exemplary damages in an

amount that is sufficient to punish Defendant and that fairly reflects the aggravating

circumstances alleged herein.




                                                 23
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 24 of 26 PageID: 24




                                  FIFTH CLAIM FOR RELIEF
                                 (Past and Continuing Trespass)

       157.    Plaintiff incorporates herein the allegations contained in all prior paragraphs of

this Complaint as if fully restated herein.

       158.    Defendant’s intentional and/or reckless acts and/or omissions have resulted and/or

continue to result in the unlawful release and/or threatened release of PFAS under, onto, and/or

into Plaintiff’s public drinking water supply.

       159.    The PFAS present in Plaintiff’s public drinking water supply were at all relevant

times hereto, and continue to be, the property of Defendant.

       160.    The invasion and presence of the PFAS in Plaintiff’s public drinking water supply

was and continues to be without permission or authority from Plaintiff.

       161.    The presence and continuing presence of PFAS in Plaintiff’s public drinking

water supply constitutes a continuing trespass.

       162.    Defendant’s past and continuing trespass upon Plaintiff’s public drinking water

supply has proximately caused and/or continues to proximately cause damage to Plaintiff in the

form of property damage, for which Defendant is liable. Furthermore, as described throughout

Plaintiff’s complaint, Defendant’s acts and/or omissions were also done maliciously or with

knowledge of a high degree of probability of harm and reckless indifference to the consequences

to persons such as Plaintiff who foreseeably might be harmed by Defendant’s acts and/or

omissions.

       163.    As a direct and proximate result of Defendant’s actions and inactions, Plaintiff

has suffered, and continues to suffer, property damage requiring investigation, remediation,

treatment and monitoring costs to be determined at trial.




                                                  24
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 25 of 26 PageID: 25




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A.        Enter judgment in its favor and against Defendant on each Count of this

Complaint;

       B.        An order that Defendant pay all damages suffered by Plaintiff, including but not

limited to investigation, clean-up, abatement, remediation, engineering, treatment and monitoring

costs incurred by Plaintiff, or for which Plaintiff is or was legally responsible, to comply with the

EPA’s public health advisories and the state’s soil and groundwater cleanup standards and

drinking water standards and criteria;

       C.        An award to Plaintiff for the costs of this suit (including but not limited to expert

fees) and reasonable attorneys’ fees, as provided by law;

       D.        An award for punitive damages; and

       E.        An award for such other and further relief as the nature of this case may require or

as this court deems just, equitable and proper.

                                   DEMAND FOR JURY TRIAL

            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial.



                                                        HOPATCONG WATER COMPANY,
                                                        By Their Attorneys,

                                                        /s/ Michael London
                                                        Michael London (NJ Bar # 048501997)
                                                        Rebecca Newman (NJ Bar # 033202008)
                                                        DOUGLAS & LONDON, P.C.
                                                        59 Maiden Lane, 6th Floor
                                                        New York, NY 10038
                                                        Tel. (212-566-7500
                                                        Fax (212) 566-7501

                                                        Richard W. Head (NH Bar # 7900)
                                                        Of Counsel



                                                   25
Case 2:20-cv-12551-CCC-JBC Document 1 Filed 09/11/20 Page 26 of 26 PageID: 26




                                          SL ENVIRONMENTAL LAW GROUP PC
                                          201 Filbert Street, Suite 401
                                          San Francisco, CA 94133
                                          Tel. (415) 348-8300
                                          Fax (415) 384-8333
                                          rhead@slenvironment.com

                                          Kevin J. Madonna (NY Bar # 2981181)
                                          KENNEDY & MADONNA, LLP
                                          48 Dewitt Mills Road
                                          Hurley, NY 12443
                                          Tel. (845) 481-2622
                                          Fax (845) 230-3111
                                          kmadonna@kennedymadonna.com

                                          Ned McWilliams (Florida Bar # 0016174)
                                          LEVIN PAPANTONIO THOMAS
                                          MITCHELL RAFFERTY PROCTOR, P.A.
                                          316 S. Baylen Street
                                          Pensacola, FL 32502
                                          Tel. (850) 435-7138
                                          Fax (850) 435-7020

                                          Senator Raymond Lesniak (NJ Bar #
                                          018051974)
                                          530 Irvington Avenue
                                          Livingston, NJ 07208
                                          Tel. (862) 812-6756


DATED: September 11, 2020




                                     26
